On Application for Rehearing.
PER CURIAM.
Defendant has been three times convicted of murder upon the identical charge, preferred in the identical indictment which serves as the basis of the conviction that he now seelts to have annulled; the two prior convictions having been set aside for the reasons which appear in the cases as reported in 142 La. 755, 77 South. 588, and 145 La. 585, 82 South. 711. The minutes of the district court, sitting for the parish of Winn, as copied in the transcript of appeal (No. 22648 of the docket of this court), in the case first above mentioned, shows that the grand jury brought into that court a true bill of indictment, charging the defendant, Pete Morgan, with the crime of murder; and the indictment itself, as copied in the same transcript, purports to be signed by the district attorney, to bear the indorsement, “a true bill, O. M. Bevill, foreman,” and to have been filed in court on November 24, 1916.
[17-19] The opinion of this court in the case reported in 145 La. 590, 82 South. 713, opens with the statement, “Defendant was indicted by the grand jury of the parish of Winn, in November, 1916, for the murder, charged to have been committed in April of that year, of Ernest Howell, a deputy sheriff,” etc.; and that statement is sustained by the faces above stated and the further fact that the indictment, as-above described, is also copied in the transcript of appeal in the case in which the statement is made; of all of which this court takes judicial cognizance. The indictment is also copied in the transcript in the instant case, but the indorsement is omitted. The brief filed by the zealous counsel for the defendant, upon the hearing on the merits, in the present appeal, contains no reference to the failure of the transcript to show the indictment, though the matter is mentioned in an assignment of error, one of many, written and typewritten, papers which have been filed in this-court, and interest in which was merged in the brief which was assumed to contain all that counsel desired to say by way of attack upon the conviction and sentence appealed from. As the appellant in the case, the obligation rested upon defendant to bring his appeal properly before the court, and not by means of an imperfect transcript, which is the first ground alleged in his application for rehearing; there being no suggestion that defendant was not indicted, and this court being fully informed to the contrary by reason of its consideration of the case upon the former appeals, and the presence in his archives of the transcripts showing the indictment.
The other matters alleged in the application for rehearing have already been fully considered in the opinion heretofore handed down, and we find no reason for changing our opinion concerning them.
Rehearing refused.